Title: Council of War, 16 October 1778
From: Washington, George
To: Council of War


          
            At a Council of War held at FrederickburghOctober 16th 1778
          
          Present Major Generals Gates[,] Green[,] De Kalb[,] McDougall[,] Steuben[,] Brigadier Generals Nixon[,] Parsons[,] Smallwood[,] Knox[,] Patterson[,] Wayne[,] Hand.
          The Commander in Chief informs the Council, that the enemy’s whole force in these States still continue in two principal divisions one at New York and its dependencies consisting of about thirteen thousand—the other on Rhode Island consisting of about five thousand. That a considerable detachment from the former sent three or four Weeks since into Bergen county, in the Jerseys, have hitherto been employed in a forage, part are said to have lately returned and the remainder it is given out, intend to cut a quantity of wood before they leave the Jerseys.
          That their fleet was still in the harbour of New York the 9th instant—rumoured to intend sailing shortly for Boston.
          That the general current of intelligence from New York indicates preparations to be in readiness to leave that post—and more particularly a design of making a considerable detachment, generally supposed for the West Indies—the number mentioned from ten to fifteen regiments, which are reported to have been filled up, by the reduction of some other regiments—That an officer of ours, prisoner with the enemy, just exchanged brings an account of the actual embarkation of a large body of troops, on saturday night and sunday last—said to be destined for the southward, of which however, no confirmation has been received from any other quarter.
          That our whole force in this quarter is about fifteen thousand rank and file, fit for duty, including the two brigades in the Jerseys, and the garrison at West Point—a considerable part of which have completed and will soon complete the term of service, for which they are engaged.
          That General Sullivan has under his command at Providence and its dependencies about 3500 Continental and state troops.
          From this state of facts and under these circumstances, The Commander in Chief requests the opinion of the Council, whether it will be prudent and adviseable, to make a detachment from the main army towards Boston, and of what force.
          
          
          
          He further informs the Council, that he has been impatiently waiting for the movements of the enemy to ascertain their intentions for the Winter, in order to enable him the better to judge of a proper general disposition of the army in Winter-quarters; but the uncertainty, in which their designs still continue involved and the advanced season of the year, will no longer admit of delay, in fixing upon a plan for this important purpose—He therefore requests the advice of the council on the following points—whether the army shall be held in a collected state during the Winter and where? whether it shall be distributed into cantonments and in what particular manner? what precautions shall be adopted in either case to shelter the troops and procure subsistence both of provisions and forage?
          He observes—That in determining these questions, the considerations principally to be attended to are—the actual strength and situation and the probable designs of the enemy—the security, good government and discipline of the army—the difficulties of subsistence and accommodation—the protection of the country—the support of our important posts—the relation proper to be preserved with the French [fleet], considering the degree of probability of its remaining where it now is, and of a winter operation against it, and the occasional succour it may derive from the troops under General Sullivan and from the Militia of the Country.
          He finally informs the Council that some time since, he directed the Quarter Master General to endeavour to provide materials for barracks—The result of his measures will appear in a letter from Mr Pettit hereunto annexed.
        